Case 1:20-cv-01414-LGS Document 42 Filed 06/29/20 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NEW YORK LEGAL ASSISTANCE
GROUP,

Plaintiff,
v.
ELISABETH DeVOS, in her official capacity
as Secretary of Education, and UNITED
STATES DEPARTMENT OF EDUCATION,

Defendants.

 

 

No. 20-cv-01414 (LGS)

DECLARATION OF JANE GREENGOLD STEVENS

I, Jane Greengold Stevens, hereby submit this declaration pursuant to 28 U.S.C. § 1746

and declare as follows:

1. Iam the Co-Director of the Special Litigation Unit (SLU) at New York Legal Assistance

Group (NYLAG), a non-profit organization based in New York, New York. I have worked

at NYLAG for almost 19 years and during the majority of that time have been the Director

or Co-Director of SLU.

2. NYLAG is a nonprofit that provides free civil legal services and financial counseling to, and

engages in policy advocacy efforts to help New Yorkers experiencing poverty. NYLAG

provides a variety of free services to low-income New Yorkers in the areas of immigration,

government benefits, family law, disability rights, housing law, special education, and

consumer debt, among others. These services include free legal services, financial

counseling, and community education and partnerships.
Case 1:20-cv-01414-LGS Document 42 Filed 06/29/20 Page 2 of 9

. For more than 18 years, several units at NYLAG have devoted significant attention and
resources to providing services to student borrowers seeking relief from student loan debt.
This work has included class actions challenging actions and failures to act by the U.S.
Department of Education (ED) and its servicers, representing individual borrowers in both
judicial and administrative proceedings, and educating and advising borrowers about, and
assisting them with, asserting borrower defenses to repayment.

NYLAG’s Multifaceted Structure for Meeting the Needs of Student Borrowers
. Many units of NYLAG provide services to student loan borrowers who are seeking relief
from their debt. These services are provided without cost to student loan borrowers.
SLU collaborates with NYLAG attorneys and financial counselors across practice areas to
identify broad institutional failures and initiate class actions and other impact lawsuits to
bring about systemic change for thousands of people in need.
SLU brings impact litigation seeking to protect student loan borrowers from bad-acting
proprietary trade schools, law-breaking debt collectors, and ED itself, and has represented
individual borrowers in court cases, particularly concerning defense to repayment.
. In addition to its class actions, SLU has counseled 66 students who attended a now-closed
for-profit school, Technical Careers Institute, about their rights to discharge of their loans
because of the closing of their school while they were enrolled.
Since January 2019, SLU has counseled approximately 175 students who attended one of
the many Wilfred Academy of Hair and Beauty Culture schools, in addition to many
hundreds of Wilfred students counseled two years before that. about their rights to discharge
of their loans because their schools had falsely certified their ability to benefit from the

program.
9.

10.

11.

12.

13.

14.

Case 1:20-cv-01414-LGS Document 42 Filed 06/29/20 Page 3 of 9

Beyond SLU’s work, NYLAG operates a hotline for students seeking information and
assistance related to for-profit schools and has a dedicated email address for students who
attend or attended such schools and believe they were misled or defrauded.

Since September 2018 approximately 70 borrowers have called the hotline for advice
concerning their student loan debts. NYLAG attorneys or paralegals respond to these calls,
provide information and brief advice, and, in some cases, representation.

Staff attorneys and paralegals in NYLAG’s Consumer Protection Unit (CPU) provide
advice and assistance to borrowers seeking closed school discharges and borrower defense
relief, and provide legal representation to some borrowers in these processes.

CPU, with nine staff attorneys and six paralegals, is dedicated to eradicating abusive debt
collection practices, lending violations, and fraud that create barriers to education, job
mobility, stable housing, and, in some cases, safety for our clients. CPU’s work promotes
the long-term financial security of families with low incomes and aims to stop the cycle of
debt and poverty. CPU focuses on individual representation in cases that include debt
collection defense, foreclosure defense, and bankruptcy.

The Consumer Protection Project (CPP) is a division of CPU that handles all forms of
unsecured debt, including student loans. CPP consists of a director, four staff attorneys, and
a paralegal. Three of CPP’s staff attorneys and its paralegal work on student loans as part of
their regular caseloads.

Many borrowers come to CPP as a result of a partnership with New York City’s Office of
Financial Empowerment, which aims to help New Yorkers become financially secure and

contracted with NYLAG to provide legal support to New Yorkers struggling with student
15.

16.

17.

18.

19.

20.

21.

Case 1:20-cv-01414-LGS Document 42 Filed 06/29/20 Page 4 of 9

loan debt. CPP also serves clients with student loan issues who are referred from other units
within NYLAG and from NYLAG’s general intake line

Since 2018, CPP has counseled hundreds of clients struggling with student loan debt. In
2018 and 2019, CPP served 135 unique clients whose primary issue was student loan debt.
CPP’s work involving student loans ranges from brief advice and counsel to full
representation cases that can take years of litigation.

CPP counsels clients with student loan debt about their options for making their loan
payments more affordable.

CPP also assists borrowers whose federal loans are in default, counseling them on the
consequences of default and assisting them in bringing their loans back into good standing
through rehabilitation or consolidation.

As a standard practice, during these consultations, CPP staff screen clients for potential
eligibility for loan discharges based on disability, false certification of the students’
eligibility for the loan, closing of the school during the client’s attendance, unpaid refund
discharges, and defense to repayment discharges.

If CPP determines that a client is potentially eligible for a discharge based on the
misconduct of the school, whether that is a defense to repayment discharge or a false
certification discharge, CPP works to gather information about both the school itself and the
student’s experience at that school, in order to determine the viability of a borrower defense
to repayment claim, and then to prepare such a claim.

In addition to extensively interviewing the client, CPP takes steps to obtain that student’s

records as well as gather information as described below.
22.

23.

24.

25.

Case 1:20-cv-01414-LGS Document 42 Filed 06/29/20 Page 5 of 9

If the school the client attended is still open, CPP contacts the school to request a student’s
entire file, including academic records as well as financial aid records. If the school is closed
CPP seeks student records from the Bureau of Proprietary School Supervision, which
oversees and monitors non-degree granting proprietary schools in New York State and
maintains student records from closed schools.

In many cases, CPP submits freedom of information law (both federal FOIA and New York
state FOIL) requests to government agencies. These requests seek both information unique
to that student such as academic records, financial aid records, and records of enrollment,
and information about the school itself. Requests for information about the school include
reports of investigations of that school, information regarding the number of loan discharges
granted to students that have attended that school, and complaints made against the school.
To date, in assisting individual borrowers, CPP has compiled extensive records of close to a
dozen for-profit schools that have engaged in documented misconduct.

These investigations take months to complete. CPP expends time composing and
submitting the requests, determining what information CPP already has about that school,
what additional information is needed, and drafting comprehensive requests that comply
with the restricts of freedom of information laws. It usually takes agencies several months to
respond to the requests, requiring that CPP continuously track the requests and send follow
up requests to ensure the requests are completed. Once a response is provided, CPP must
review the response to ensure that all information requested was received, and submits a

supplemental request, if necessary.
26.

27.

28.

29.

30.

31.

Case 1:20-cv-01414-LGS Document 42 Filed 06/29/20 Page 6 of 9

Once CPP receives complete responses to the requests, CPP reviews the information to
determine what is relevant to the client’s claim, and then compiles that information, together
with the client’s narrative, to draft the relevant discharge application.

NYLAG’s Financial Counseling Division (FCD) was launched in 2009 as a pilot project to
provide financial guidance in the aftermath of the Great Recession. The division now
consists of 13 financial counselors who provide financial education, counseling and
coaching, reaching roughly 5,000 clients a year. Financial counselors have advised clients as
to the availability of student loan debt relief programs since the beginning of FDC.

NYLAG financial counselors, who are not lawyers, provide information and guidance
about a variety of debt relief programs. They assist borrowers who are seeking closed school
discharges pursuant to 20 U.S.C. § 1087(c), and asserting a defense to repayment
(“borrower defense”) pursuant to 20 U.S.C. § 1087e(h).

The Effect of the 2019 Borrower Defense Regulation on NYLAG’s work on Behalf of
Student Borrowers

When ED issued its notice of proposed rulemaking, NYLAG and other legal services
providers recognized that if the 2019 Rule was enacted, it would have a profound negative
impact on not only borrowers, but those that serve them.

NYLAG submitted comments on ED’s proposed rule, and also joined two comments
submitted on behalf of a group of organizations. See ED-2018-OPE-0027-25400 (NYLAG
individual comments); ED-2018-OPE-0027-29073 (Legal Aid Community comments); ED-
2018-OPE-0027-26150 (Coalition comments).

The 2019 Rule being challenged in this case would require NYLAG to divert substantial

additional resources to student loan issues, as explained in more detail below.
32.

33.

34.

35.

36.

Case 1:20-cv-01414-LGS Document 42 Filed 06/29/20 Page 7 of 9

After ED amended its regulations to improve students’ ability to assert borrower defenses
and obtain closed school discharges in 2016, NYLAG attorneys, in May 2018, wrote a guide
for student borrowers to explain the new rules and provide assistance for borrowers to seek
the benefits of the Rule without the assistance of counsel. See Borrower Defense to
Repayment Guide,

https://nylag.sharepoint.com/:b:/g/SpecialLitigationUnit/ESD YuBTja9 1 EvKfTPGEArHwBj

7CKbzYdvAmj87£{XFEDelIO?e=3aohWs.

 

If the 2019 Rule remains in place, NYLAG would need to divert resources to revising
and/or replacing this guide to reflect the new, more complicated procedures in place for
asserting borrower defenses to repayment and closed school discharges.

The 2019 Rule would require students asserting borrower defenses to repayment to prove
substantial misrepresentations by their schools under a higher standard than they would have
under the 2016 Rule. Students would also need to produce additional evidence beyond their
own affidavits. This higher standard and evidentiary requirement would make it much
harder for students to obtain discharges. Based on our experience, we believe fewer students
will be able to take advantage of the borrower defense process themselves, leading more
student borrowers to contact NYLAG for assistance — via its for-profit schools hotline, the
NYLAG general intake line, or the other means through which NYLAG obtains referrals.
The changes to the borrower defense process will also require NYLAG staff attorneys to
devote a significantly greater amount of time helping each client.

The 2019 rule would require students to prove that their school “acted with an intent to
deceive, knowledge of the falsity of a misrepresentation or a reckless disregard for the

truth.” This requirement would require a level of investigation by NYLAG staff attorneys
37.

38.

39.

40.

41.

42.

43.

44,

Case 1:20-cv-01414-LGS Document 42 Filed 06/29/20 Page 8 of 9

that would require substantially more time and resources than currently spent on each
application.

Because the 2019 Rule would make it more complicated and time consuming for borrowers
to seek defense to repayment, SLU and CPP staff would have to spend more time
investigating and presenting discharge claims for each borrower. This would require them to
divert time and energy from other aspects of their work fulfilling NYLAG’s mission
Similarly, FCD staff would have to spend more time investigating relevant facts and
counseling each borrower.

This extra time inevitably means that each unit would need to commit more resources to
represent and advise the same number of students.

The 2019 Rule’s elimination of conditions on the use of class action waivers will mean
more schools will seek and more students will sign such waivers, thus further limiting
NYLAG’s ability to seek group relief for students.

If students are precluded from joining class actions or pursuing remedies in judicial fora,
they will be more likely to turn to the administrative borrower defense process, leading
more student borrowers to seek NYLAG’s assistance.

Restrictions on class actions and the elimination of group discharges mean that every
student who might be eligible for a closed school discharge will have to submit an
individual discharge application.

As aresult of these changes, NYLAG staff will have to assist every student individually,
thus significantly increasing the burden on NYLAG’s time and resources.

The 2019 Rule would punish students who have been misled by unscrupulous colleges by

making it more difficult for them to obtain discharges of their loans.
Case 1:20-cv-01414-LGS Document 42 Filed 06/29/20 Page 9 of 9

45. NYLAG will be directly affected by that change, because more student loan borrowers will
need legal assistance in seeking relief to which they are statutorily entitled and the road to
that relief will be more complicated and time consuming.

46. Promulgation of the 2019 Rule would therefore impair NYLAG’s mission to represent as
many low-income clients as possible while keeping to the high standards it has been able to

maintain.

I declare under penalty of perjury that the foregoing is true and correct. Executed on June 23,

2020 in Brooklyn, New York.

Pet Stevens (Jun 23, 2020 11:18 EDT)

Jane Greengold Stevens
Co-Director, Special Litigation Unit

 

 
